           Case 4:20-cv-01169-DPM Document 11 Filed 11/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

STOWELL INVESTMENTS, INC.                                         PLAINTIFF

v.                            No. 4:20-cv-1169-DPM

MARTHA W. BRODAY and KIMBERLY
A. HOLMES, Trustee of the Martha W.
Broday Irrevocable Trust                                      DEFENDANTS

                                     ORDER
           1. Sean Stowell and Martha Broday are going through a divorce
1n state court, and they dispute ownership of about 115 acres of
property in Cleburne County. This federal action revolves around
three deeds for that property. Stowell Investments contends these
deeds were valid and gave it ownership. Broday and Holmes seek to
dismiss the complaint. They say this Court can't hear the case because
of the domestic relations exception to jurisdiction; alternatively, they
ask the Court to abstain.
                                                 II
           2. The domestics relation exception divests the federal courts of
jurisdiction over any action for which the subject is a divorce, allowance
                                                  II
of alimony, or child support," including the distribution of marital
property." Wallace v. Wallace, 736 F.3d 764, 766 (8th Cir. 2013). The
Court can't hear Stowell Investments' complaint if the requested relief
     II
is        inextricably intertwined" with the couple's state court divorce
      Case 4:20-cv-01169-DPM Document 11 Filed 11/17/20 Page 2 of 2



proceeding. 736 F.3d at 767. It is. Broday has counterclaims in the state
court action related to the property. The Broday Trust has intervened
in that case and presses its own property-related causes of action. The
Circuit Court of Cleburne County has ordered the property sold and
the sale proceeds deposited into its registry. And the present issues
surrounding the Cleburne County property- ownership, whether it's
marital or non-marital, whether the Broday Trust has a lien on it....:...are
inextricably intertwined with the divorce proceeding. The Court has
no subject matter jurisdiction in the circumstances.
                                   * * *
     Broday and Holmes' s motion to dismiss, Doc. 4, is granted.
     So Ordered.


                                   D .P. Marshall Jf.
                                   United States District Judge




                                    -2-
